 


110 HR 6689 IH: Chinook Nation Restoration Act
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6689 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Baird introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To restore Federal recognition to the Chinook Nation, and for other purposes. 
 
 
1.Short title; findings 
(a)Short titleThis Act may be cited as the Chinook Nation Restoration Act. 
(b)FindingsCongress finds the following: 
(1)The Chinook Nation made a significant contribution to the historic journey of Meriwether Lewis and William Clark to the Pacific Ocean by hosting the two American explorers and their company throughout the winter of 1805–1806. 
(2)The United States subsequently recognized the Chinook Nation as an Indian tribe in the Anson Dart (Tansy Point) Treaty of 1851, and the Isaac Stevens (Chehalis River) Treaty of 1855, but neither treaty was ratified, resulting in serious harm to the Chinook people. 
(3)As a result of the failure of the United States to protect the Chinook Nation and people, the Chinooks lost their historic lands on the Columbia River, and a great number of them succumbed to poverty and disease in the 19th century. 
(4)It was the intent of Congress in the Act of March 4, 1911 (36 Stat. 1345), to provide restitution to the Chinook people in the form of allotments of land on existing Indian reservations, which the Supreme Court of the United States upheld in Halbert v. United States (283 U.S. 753 (1931)). 
(5)Congress named four of the five tribes of the Chinook Nation, the Lower Chinook, Wahkiakum, Cathlamet, and Clatsop, in the Western Oregon Termination Act of 1954, and this Act is the only basis for termination of the Federal relationship with the Tribe. 
(6)The Chinook Nation has remained active on the Lower Columbia River and Willapa Bay in the vicinity of the reservation area of the Tansy Point Treaty and is well-known to neighboring tribes and other communities. 
(7)The Chinook people have survived and maintained their language, Chinookwawa, and culture despite decades of neglect by the United States. 
(8)With different Administrations disagreeing about the legal status of the Chinook Nation, it is time for Congress to restore the Chinook Nation to Federal tribal status. 
2.Definitions For the purposes of this Act, the following definitions apply: 
(1)MemberThe term member means an enrolled member of the Chinook Nation as of the date of enactment of this Act, or an individual who has been placed on the membership role in accordance with this Act. 
(2)SecretaryThe term Secretary means the Secretary of the Interior. 
(3)TribeThe term Tribe means the Chinook Indian Nation, composed of the Lower Chinook, Wahkiakum, Cathlamet, Clatsop, and Willapa Tribes. 
(4)StateThe term State means the State of Washington.  
(5)State territorial watersThe term State territorial waters means all waters within the territorial limits of the State of Washington. 
3.Federal recognition Federal recognition is hereby extended to the Chinook Indian Nation. Except as otherwise provided in this Act, all laws and regulations of the United States of general application to Indians, and nations, tribes, or bands of Indians, including the Act of June 18, 1934 (25 U.S.C. 461 et seq.), that are not inconsistent with any specific provision of this Act shall be applicable to the Tribe and its members. 
4.Federal services and benefits 
(a)In generalThe Tribe and its members shall be eligible, on and after the date of the enactment of this Act, for all services and benefits provided by the Federal Government to federally recognized tribes without regard to the existence of a reservation for the Tribe or the location of the residence of any member on or near any Indian reservation. 
(b)Service areaFor purposes of the delivery of Federal services to enrolled members of the Tribe, the Tribe’s service area shall consist of Pacific, Wahkiakum, Cowlitz, and Clark Counties, Washington, and Clatsop and Columbia Counties, Oregon. 
(c)Civil jurisdictionUpon approval of the constitution and bylaws pursuant to section 6 of this Act, the Nation shall exercise jurisdiction over all its members who reside within the service area located in the State in matters pursuant to the Indian Child Welfare Act of 1978 (25 U.S.C. 1901 et seq.) as if the members were residing upon a reservation as defined in that Act. 
5.Membership Not later than 9 months after the date of the enactment of this Act, the Tribe shall submit to the Secretary a membership roll consisting of all individuals enrolled in the Tribe. 
6.Constitution and governing body 
(a)Constitution 
(1)AdoptionNot later than 1 year after the date of the enactment of this Act, the Tribe shall conduct, by secret ballot, an election to adopt a constitution and bylaws for the Tribe. 
(2)Interim governing documentsUntil such time as a new constitution is adopted under this section, the governing documents in effect on the date of the enactment of the Act shall be the interim governing documents for the Tribe most recently submitted to the Department of the Interior. 
(b)OfficialsNot later than 6 months after the Tribe adopts a constitution and bylaws pursuant to this section, the Tribe shall elect a governing body in accordance with the procedures set forth in its constitution and bylaws. Until such time as a new governing body is elected, the governing body of the Tribe shall be the governing body selected under the election procedures specified in the interim governing documents of the Tribe. 
7.Land in trust 
(a)Requirement To take land into trustIf the Tribe transfers all right, title, and interest in and to any land to the Secretary, the Secretary shall take such land in trust for the benefit of the Tribe, subject to subsection (c). This subsection does not limit the authority of the Secretary to take land in trust under the Indian Reorganization Act. 
(b)Plan for establishment of reservation 
(1)In generalThe Secretary shall— 
(A)negotiate with the tribal governing body with respect to establishing a reservation for the Tribe; and 
(B)not later than two years after the date of enactment of this Act, develop a plan for establishment of a reservation. 
(2)Consultation with state and local officials requiredTo assure that legitimate State and local interests are not prejudiced by the proposed establishment of the reservation, the Secretary shall notify and consult with all appropriate officials of the State and all owners of land adjacent to lands considered for the proposed reservation in developing any plan under this subsection. The Secretary shall provide complete information on the proposed plan to such officials, including the restrictions imposed by subsection (c). During any consultation by the Secretary under this subsection, the Secretary shall provide such information as the Secretary possesses and request comments and additional information on the following subjects: 
(A)The size and location of the proposed reservation. 
(B)The anticipated effect of the establishment of the proposed reservation on State and local expenditures and tax revenues. 
(C)The extent of any State or local service to the Tribe, the reservation, or members after the establishment of the proposed reservation. 
(D)The extent of Federal services to be provided in the future to the Tribe, the reservation, or members. 
(E)The extent of service to be provided in the future by the Tribe to members resident on or off the reservation. 
(3)Restrictions on planA plan developed pursuant to this subsection shall be in accordance with subsection (c).  
(4)Submission of plan 
(A)Submission to congressUpon the approval by the tribal governing body of the plan developed pursuant to this subsection (and after consultation with interested parties pursuant to paragraph (2)), the Secretary shall submit the plan to the Clerk of the House of Representatives and the Secretary of the Senate for distribution to the committees of the respective Houses of Congress with jurisdiction over the subject matter. 
(B)Appendix to planThe Secretary shall append to the plan submitted to Congress under this subsection a detailed statement— 
(i)describing the manner in which the Secretary notified all interested parties in accordance with this subsection; 
(ii)naming each individual and official consulted in accordance with this subsection; 
(iii)summarizing the testimony received by the Secretary pursuant to any such consultation; and 
(iv)including any written comments or reports submitted to the Secretary by any party named pursuant to clause (ii). 
(c)Restrictions on land taken in trust 
(1)Any real property transferred by the Tribe or any member to the Secretary shall be taken and held in the name of the United States for the benefit of the Tribe. 
(2)The Secretary shall not accept any real property in trust for the benefit of the Tribe that is not located within the political boundaries of Pacific, Wahkiakum, or Cowlitz County, Washington. 
(3)Any real property taken in trust by the Secretary for the benefit of the Tribe shall be— 
(A)subject to— 
(i)all legal rights and interests in such land existing at the time of acquisition of such land by the Secretary, including any lien, mortgage, or previously levied and outstanding State or local tax; and 
(ii)foreclosure or sale in accordance with the laws of the State pursuant to the terms of any valid obligations in existence at the time of the acquisition of such land by the Secretary; and 
(B)exempt from Federal, State, and local taxation of any kind. 
(4)Any privately owned lands acquired by the Tribe or its members to be taken in trust by the Secretary for the benefit of the Tribe shall be acquired on a willing-seller, willing-buyer basis. 
(5)No eminent domain authority may be exercised for the purposes of acquiring lands for the benefit of the Tribe. 
8.Fishing, hunting, and trapping rights not restored No nonceremonial fishing, hunting, or trapping rights of any nature of the Tribe or of any member of the Tribe, including any indirect or procedural right or advantage over individuals who are not members, are granted or restored under this Act. Ceremonial hunting and fishing rights (not to include whaling) shall be allowed in the area in which the Tribe has historically hunted and fished. 
9.Authorization of appropriations There are authorized to be appropriated to carry out this Act, $2,000,000 for fiscal year 2010, $3,000,000 for fiscal year 2011, and $4,000,000 for fiscal year 2012. 
 
